Citation Nr: 0722266	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-40 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Fargo, North Dakota Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD, and assigned a 50 percent evaluation, effective 
December 8, 2004.  

In September 2006, the veteran testified before the 
undersigned Acting Veterans Law Judge via videoconference.  A 
copy of the hearing transcript is of record and has been 
reviewed.  


FINDINGS OF FACT

The veteran's service-connected PTSD is manifested by a 
somewhat constricted affect, sleep disturbances, depression, 
and difficulty in establishing and maintaining effective work 
and social relationships, but not suicidal ideation, 
obsessional rituals which interfere with routine activities, 
illogical or obscure intermittent speech, spatial 
disorientation, neglect of personal appearance and hygiene, 
or the inability to establish and maintain effective 
relationships.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 50 percent for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a January 2005 letter.  That letter 
informed the veteran to submit any pertinent evidence he has 
in his possession, informed him of the evidence required to 
substantiate his service connection claim for PTSD, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

Here the veteran is appealing the initial rating assignment 
as to his PTSD.  In this regard, because the March 2005 
rating decision granted the veteran's claim of entitlement to 
service connection, such claim is now substantiated.  As 
such, his filing of a notice of disagreement as to the March 
2005 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic codes disability at issue, and included a 
description of the rating formulas for all possible schedular 
ratings under those diagnostic codes.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the evaluation that the RO had assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher 
(compensable) rating for the service-connected disability at 
issue.  

In any event, all available evidence pertaining to the 
veteran's claim has been obtained.  The claims folder 
contains service medical records, service personnel records, 
a hearing transcript, the veteran's contentions, other lay 
statements, and post-service medical records from the VA 
Medical Center in Fargo, as well as private medical evidence.  
It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  According to 
a "VCAA Notice Response" form received in April 2006, the 
veteran indicated that he had no additional information or 
evidence to substantiate his claim.  The Board is also 
unaware of any additional evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.
In light of the denial of the veteran's increased rating 
claim, no additional disability ratings or effective dates 
will be assigned, so there can be no possibility of prejudice 
to the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).


II.  Increased Rating 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2005).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
When an appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran is currently in receipt of a 50 percent 
evaluation for PTSD, effective December 8, 2004, pursuant to 
Diagnostic Code 9411.  Under such code, a 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  

The next-higher 70 percent evaluation is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation, the maximum allowable, is warranted 
when there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

The RO granted service connection for PTSD primarily based on 
evidence derived from a March 2005 VA examination.  According 
to the examination report, the veteran presented in a 
casually dressed manner, and his grooming and hygiene were 
good.  His affect was somewhat constricted.  The examiner 
indicated that the veteran appeared very anxious and ill at 
ease.  His speech was hesitant, mildly halting, but he 
appeared to have put forth good effort.  The examiner noted 
that the veteran's fund of knowledge for current events was 
good.  There was no evidence of thought disorder.  The 
veteran denied suicidal or homicidal thoughts.  His insight 
and judgment were intact.  Diagnosis was mild, combat-related 
PTSD.  His Global Assessment of Functioning (GAF) score was 
58.   

The overall evidence reflects that the veteran's PTSD is 
primarily manifested by no more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as constricted affect, sleep disturbances, 
depression, and difficulty in establishing and maintaining 
effective work and social relationships.  Such symptoms are 
contemplated in the 50 percent evaluation already assigned.  

The Board finds that an evaluation in excess of 50 percent 
for veteran's service-connected PTSD is not warranted.  In 
this regard, there is no evidence of suicidal ideation, 
obsessional rituals which interfere with routine activities, 
illogical or obscure intermittent speech, spatial 
disorientation, neglect of personal appearance and hygiene, 
and the inability to establish and maintain effective 
relationships.  Review of the medical evidence demonstrates 
that the veteran presented to his VA appointment well-groomed 
and displayed appropriate behavior.  Moreover, while his 
speech was hesitant, no other deficiencies in communication 
or thought process were identified.  Additionally, the 
veteran denied any suicidal or homicidal ideations.  The 
record does not contain any other psychiatric examinations 
and there is no indication that the veteran has been 
receiving psychiatric counseling for his PTSD.  It is 
additionally noted that the VA examiner in March 2005 noted 
the veteran's symptoms to be mild, further detracting from 
assignment of a higher rating.

While the veteran and his wife report that the veteran likes 
to be alone and has difficulty establishing and maintaining 
relationships, the evidence fails to show that he exhibits an 
inability to maintain relationships, as he remains close to 
his immediate family.  At his March 2005 VA examination, the 
veteran described his union with his wife as "not without 
problems but a good solid marriage."  The veteran has a son 
and daughter, and reportedly goes hunting with his son, as 
indicated in the September 2006 hearing.  Further, the Board 
notes that the veteran's GAF score of 58 reflect no more than 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning (See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM- IV, 
for rating purposes].  

In sum, the Board finds that the veteran's disability picture 
does not more nearly approximate the criteria for a 70 
percent evaluation, as the evidence does not show that the 
veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, illogical or obscure 
intermittent speech, spatial disorientation, neglect of 
personal appearance and hygiene, and the inability to 
establish and maintain effective relationships.  

Based on the above, an evaluation in excess of 50 percent for 
PTSD is not warranted for any portion of the rating period on 
appeal.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2006).  As 
such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to service-connected PTSD, or otherwise render 
a schedular rating impractical.  There is also no indication 
that his service- connected PTSD has produced marked 
interference with employment nor does the evidence show that 
the veteran is frequently hospitalized for his pertinent 
disability.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).



ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


